Citation Nr: 1451627	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of cervical injury.

2.  Entitlement to service connection for residuals of fever.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims of service connection for residuals of cervical injury and residuals of fever.

In August 2014, the Veteran testified before the undersigned at a RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to adjudication of the Veteran's claims of service connection for residuals of cervical injury and residuals of fever.

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third element requires only that the evidence "indicates" that there "may" be a nexus between the claimed disability and an in-service event, injury, or disease, and this is a "low threshold."  McLendon, 20 Vet. App. at 83.

In the present case, the Veteran contends that he currently has a cervical disability and residuals of fever related to service.  He contends that he has chronic headaches and an acquired psychiatric disorder as the result of a fever he contracted during service.  The Veteran has not been diagnosed with a current cervical disability or chronic headaches.  The Veteran did, however, report chronic neck pain and chronic headaches at the VA hospital in Tallahassee, Florida, in the spring of 2007.  Further, at the Veteran's Travel Board Hearing in August 2014, the Veteran reported having chronic pain in his neck and limited range of motion, and stated that he took six 500 mg pills of Tylenol a day and undergoes regular "traction" sessions to relieve the pain.  At the hearing, the Veteran also reported a history of severe migraines.

The Veteran's service treatment records note that on April 9, 1971, the Veteran fell and suffered a cervical (neck) injury though X-rays were negative.  The Veteran also reported occasional stiffness in his neck in a report of medical history in April 1971.  In regards to chronic headaches, the Veteran reported having frequent or severe headaches in reports of medical history in April 1971 and March 1972, and also stated that he had suffered severe headaches since he was sixteen.  On the April 1971 report of medical history, the Veteran reported a positive response to the question of whether he ever had or had now "nervous trouble of any sort."  In the physician's summary and elaboration it was noted, "generally nervous - hospitalized 1 week."  The Veteran's service treatment records also show that he was treated for a fever caused by strep throat in May 1971.

During the Veteran's Travel Board Hearing in August 2014, he reported that his neck pain began after his fall in service, continues to this day, and has recently worsened.  The Veteran also asserted that the strep throat he suffered from in the military caused his migraine headaches, and that he has suffered from headaches since service.  The Veteran also claims he has a psychiatric disability from an in-service fever for which he claims he was hospitalized for one week.    

Under the circumstances the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  Because neither has of yet been provided, further development is required.  

Additionally, updated VA treatment records should be obtained.  The record also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The SSA should be contacted for records relating to any claim for disability benefits filed by the Veteran. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Lastly, the Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate custodian and specifically request clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for a fever at the infirmary at Fort Benning, Georgia for one week in 1971.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2.  Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  

3.  Obtain VA treatment records dated since November 2007. 

4.  Thereafter, schedule the Veteran for an examination in order to determine the etiology of any cervical (neck) disability.  

The examiner should provide an opinion, with supporting rationale, as to the following:

Whether it is at least as likely as not (i.e., 50 
percent or greater probability) that any current cervical (neck) disability is caused by the cervical injury suffered by the Veteran during service in April 1971.

The examiner should indicate in his/her report that the claims file, including the August 2014 Travel Board Hearing Transcript, was reviewed.  All tests deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. The report of the examination should be associated with the Veteran's VA claims file in the Veterans Benefits Management System (VBMS).

5.  Schedule the Veteran for an examination in order to determine the etiology of any residuals of fever.  

The examiner should provide an opinion, with supporting rationale, as to the following:

a) Whether it is at least as likely as not (i.e., 50 
percent or greater probability) that the Veteran currently
suffers from residuals of fever, including a headache disorder and/or an acquired psychiatric disorder.

b) Whether it is at least as likely as not (i.e., 50 
percent or greater probability) that any current headache disorder is etiologically related to headaches noted in service.  In so opining, the examiner should indicate the likelihood that any current headaches are a continuing disease process of headaches noted in service.

c) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing headache disorder?  If YES, is it clear and unmistakable that the Veteran's pre-existing headache disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

The examiner should indicate in his/her report that the claims file, including the August 2014 Travel Board Hearing Transcript, was reviewed.  All tests deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. The report of the examination should be associated with the Veteran's VA claims file in the Veterans Benefits Management System (VBMS).

6.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If any issue is denied, the RO/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



